Citation Nr: 0200374	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for myofascial and 
low back pain, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a cervical 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July to October 1987, 
and from August 1989 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for increased 
evaluations for myofascial and low back pain, and a cervical 
strain, both evaluated as 20 percent disabling.  The veteran 
responded with a June 2001 notice of disagreement, and was 
afforded an October 2001 statement of the case.  He then 
filed an October 2001 VA Form 9, perfecting his appeal.  


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  The veteran's myofascial and low back pain results in 
severe limitation of motion of the lumbosacral spine.  

3.  The veteran's residuals of a cervical strain result in 
severe limitation of motion the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the veteran's 
myofascial and low back pain are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5285-95 
(2001).  

2.  The criteria for a 30 percent rating for the veteran's 
residuals of a cervical strain are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5285-93 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a VA orthopedic examination in March 
1999.  He reported a history of recurrent back pain, with 
pain radiating into his lower extremities.  Physical 
examination revealed a normal cervical spine and a slight 
spasm of the thoracic spine.  The lumbosacral spine was also 
tender at the L5-S1 level.  Range of motion testing of the 
cervical spine revealed flexion to 10º, hyperextension to 
10º, lateral rotation to 10º, and lateral bending to 5º.  
Range of motion for the thoracic spine was within normal 
limits, but the veteran reported pain on motion.  The 
veteran's lumbosacral spine displayed forward flexion to 90º, 
lateral rotation to 10º, and hyperextension to 10º.  The 
straight leg raising test was positive at 90º for the right 
leg and 140º for the left leg.  MRI examination revealed a 
disk bulge at the C5-C6 disks of the cervical spine, and 
herniation at the T5-T6 disks of the thoracic spine.  The 
veteran also had a disk bulge and osteophyte formation at the 
T10-T11 disks.  The final diagnoses included a herniated disk 
of the lumbosacral spine, degenerative joint disease and disk 
bulge of the cervical spine, and a herniated disk with 
bulging and osteophyte formation of the thoracic spine.  

The veteran was treated at a private hospital in June 2000 
following an episode of acute back pain.  Physical 
examination revealed no redness or warmth of the back.  
Straight leg raising was negative bilaterally.  Reflexes were 
+2 and equal bilaterally.  A lumbar strain/spasm was 
diagnosed, and the veteran was treated with medication and 
released.  

In July 2000, the veteran filed a claim for increased 
evaluations for his disabilities of the low back and cervical 
spine.  

VA outpatient treatment records reveal that the veteran has 
been seen on several occasions for treatment of back pain.  
His episodic back pain is characterized by warmth, muscle 
spasm, and limitation of motion.  Medication has been 
afforded him, and rest has been recommended.  

The veteran was afforded a VA orthopedic examination in 
September 2000, and he reported a history of back pain which 
had worsened recently.  Range of motion testing of the 
cervical spine revealed 10º flexion without pain, and 20º 
flexion with pain.  Extension was to 0º, and lateral rotation 
was to 20º bilaterally without pain.  His muscle strength was 
5/5 in all muscle groups, and sensation was within normal 
limits.  Reflexes were 2+ bilaterally.  Range of motion 
testing of the lumbosacral spine revealed forward flexion and 
extension to 10º without pain.  X-rays of the spine revealed 
some osteophyte formation of the cervical spine and an old 
fracture of the lumbosacral spine.  Otherwise, the spine was 
normal in alignment, without stenosis.  

Additional VA orthopedic evaluation was afforded the veteran 
in December 2000.  He reported continuing pain along the 
back.  Range of motion testing revealed forward flexion of 
the cervical spine to 20º, with pain beginning at 10º.  He 
was unable to extend his cervical spine secondary to pain.  
He had 20º of lateral rotation bilaterally, without pain.  
Muscle strength was 5/5 in all tested muscle groups, and 
sensory perception was within normal limits.  Reflexes were 
2+ bilaterally.  Range of motion testing of the lumbosacral 
spine revealed 10º forward flexion before the onset of pain, 
and 10º extension without pain.  Tenderness was also noted 
along the musculature of the back.  

The RO considered the evidence of record and issued a 
February 2001 rating decision continuing the veteran's prior 
ratings for his disabilities of the back.  

Private treatment records from R.P.M., M.D., dated in 2001, 
were also obtained.  On examination in February 2001, the 
veteran walked with a "good" gait, and could heel-and-toe 
walk.  Range of motion testing of the lumbosacral spine 
revealed forward flexion to 60º prior to the onset of pain.  
He had extension to 5º and lateral flexion to 10º.  His back 
was tender to palpation and some muscle tightness was also 
noted.  Good muscle strength in all muscle groups of the 
upper and lower extremities was also evident.  Reflexes and 
sensory perception were both symmetrical and intact.  Distal 
pulses were good.  Straight leg raising resulted in some back 
pain.  The doctor also reviewed x-rays and MRI reports from 
1993 to 2001, provided by the veteran.  The x-rays revealed 
only an extra ossicle or traumatic chip fracture of the 
lumbar spine.  The cervical spine revealed evidence of 
scoliosis and mild disk space narrowing, along with some very 
minor spondylosis.  MRI records revealed some disk bulging of 
the lumbosacral spine, but nothing in the MRI suggested a 
left radiculopathy; this finding did not correlate with the 
veteran's clinical examination.  The final diagnosis was of 
lumbar spine pain.  

Medical records from C.E.Z., D.C., dated in March 2001, were 
also submitted.  The veteran's chief complaints were of 
lumbar pain radiating to the feet.  He also reported neck 
pain, and numbness radiating into both arms.  On physical 
examination, the veteran had tenderness along all parts of 
the spine.  Seated straight leg raising tests were positive 
at 35º bilaterally.  Reflexes in both the upper and lower 
extremities were symmetrical, and all muscle groups showed 
good strength.  Mild muscle spasm was noted in the low back 
and neck.  Disk bulging and herniation of the lumbosacral 
spine was also noted.  The final diagnosis was of 
"cervicalgia" with radiculopathy, "lumbalgia," and lumbar 
intervertebral disc syndrome.  

VA outpatient treatment notes from February 2001 show the 
veteran's continuing complaints of back pain.  Range of 
motion of the cervical spine included 25º forward flexion, 
15º extension, and 30º of lateral rotation, bilaterally.  
Motion was painful at the extremes of all motion.  No point 
tenderness along the muscles of the cervical spine was 
observed, but some muscle spasm was noted.  Muscle strength 
was 5/5 in the upper and lower extremities, and his reflexes 
were equal and symmetrical at 2+.  Sensory perception was 
also within normal limits.  His muscles of the lumbar spine 
were non-tender, but a mild amount of spasm was seen.  Range 
of motion testing revealed forward flexion to 40º, extension 
to 0º, and lateral rotation to 20º.  Straight leg raising 
testing was positive for pain.  MRI tests revealed a mild 
disk herniation, but no evidence of any nerve root 
impingement.  

In May 2001, the RO issued a new rating decision that 
continued the veteran's prior ratings for his myofascial and 
low back pain, and a cervical strain, both evaluated as 20 
percent disabling.  He responded with a June 2001 notice of 
disagreement, and was afforded an October 2001 statement of 
the case.  He then filed an October 2001 VA Form 9 and his 
appeal was presented to the Board.  

Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126) (West Supp. 2001)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence, do not 
create any additional rights) were recently promulgated.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims for higher evaluations for the veteran's service-
connected cervical strain and myofascial and low back pain in 
light of the above-noted change in the law, and the 
requirements of the new law have essentially been satisfied.  

By virtue of the May 2001 rating decision and accompanying 
notification letter, and the October 2001 statement of the 
case, the veteran and his representative have been advised of 
the laws and regulations governing the claim, and, hence, 
have been given notice of the information and evidence 
necessary to substantiate the claim.  Moreover, pertinent 
medical treatment records have been obtained and associated 
with the claims file, and the veteran has been afforded 
several comprehensive VA examinations in connection with the 
claims on appeal.  

Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues on appeal.  
Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

A. Increased rating - Myofascial and Low Back Pain

The veteran's myofascial and low back pain is currently rated 
as 20 percent disabling by analogy under Diagnostic Code 
5295, for lumbosacral strain.  Under this diagnostic code, a 
20 percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assigned for with listing of the whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending, in standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  

However, the rating criteria also include separate codes for 
limitation of motion of the various regions of the spine.  
Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbosacral spine warrants a 20 percent rating, and 
severe limitation of motion warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Such 
criteria are equally applicable to the present case.  See 
38 C.F.R. § 4.20 (2001).

According to the various examination reports of record, the 
veteran has repeatedly demonstrated severe restriction of 
motion of the low back.  Upon VA examination in September 
2000, the veteran had forward flexion to only 10º prior to 
the onset of pain, and extension was likewise limited to 10º.  
A December 2000 VA examination report contains similar 
findings.  Private examination records from February 2001 
noted forward flexion of the lumbosacral spine to 60º and 
extension to 5º, but VA outpatient treatment records from the 
same month noted forward flexion of only 40º and 0º 
extension.  MRI and X-ray examinations have revealed disk 
herniation and an old fracture of the lumbosacral spine.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the preponderance of the 
evidence supports the award of a 40 percent rating for the 
veteran's service-connected lumbosacral spine disability, 
based on severe limitation of motion.  A 40 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 5292.

The Board has also considered whether evaluation under any 
other diagnostic code could result in an evaluation greater 
than 40 percent.  While the veteran does have an old fracture 
of the vertebra of the lumbosacral spine (Diagnostic Code 
5285), this fracture does not require him to use a neck brace 
(jury mast), and thus an increased rating under this 
diagnostic code is not warranted at this time.  

Next, although a private physician diagnosed the veteran with 
lumbar intervertebral disc syndrome, he has not displayed 
pronounced symptoms that would warrant a 60 percent rating 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  While the veteran has displayed some mild 
muscle spasm, and radiating pain, his reflexes have been 
described as within normal limits on all occasions, and his 
muscle strength in the lower extremities has been 5/5 on both 
private and VA examinations.  He is likewise without sensory 
deficit.  Overall, the preponderance of the evidence is 
against a 60 percent rating for the veteran's low back 
disability under Diagnostic Code 5293.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's myofascial and low back pain has 
itself required no extended periods of hospitalization since 
service, and there are no contentions or evidence that the 
disability causes marked interference with employment in and 
of itself.  Therefore, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected low back 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation of 40 percent, and no higher, is warranted for the 
veteran's myofascial and low back pain.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  As the preponderance of the 
evidence is against the award of a rating in excess of 40 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B. Increased rating - Residuals of a Cervical Strain

The veteran's service-connected residuals of a cervical 
strain are currently rated as 20 percent disabling under 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  Under this diagnostic code, a 20 percent 
rating is assigned for moderate limitation of motion, and a 
30 percent rating is assigned for severe limitation of 
motion.  For the reasons to be discussed below, an increased 
rating of 30 percent and no higher is warranted for the 
veteran's residuals of a cervical strain.  

Several VA and private orthopedic examinations have been 
afforded the veteran, and his range of motion of the cervical 
spine has correspondingly varied during the pendency of this 
claim.  His forward flexion has ranged from 10-25º, his 
extension, from 0-15º, and his lateral rotation from 10-30º.  
Additionally, the veteran has reported pain on motion of the 
cervical spine on several occasions, suggesting additional 
functional loss and impairment above and beyond that 
suggested by the range of motion findings.  

X-ray and MRI examinations of the veteran's cervical spine 
have confirmed the presence of scoliosis, spondylosis, and 
disk space narrowing of the cervical spine.  See DeLuca, 
supra.  In light of 38 C.F.R. §§ 4.3 and 4.7, the 
preponderance of the evidence supports the award of a 30 
percent rating for the veteran's service-connected residuals 
of a cervical strain, based on severe limitation of motion.  
Because a 30 percent rating represents the maximum schedular 
rating available under Diagnostic Code 5290.

The rating granted on the basis of severe limitation of 
motion takes into account additional loss of range of motion 
due to functional factors.

The veteran has disc disease of the cervical spine.  The 
symptoms of that disability include radiating numbness, pain, 
and mild spasm.  He has normal muscle strength, and reflexes.  
Given the severity of muscle spasm and the other normal 
findings, the Board cannot find that the disc disease of the 
lumbar spine is severe or pronounced.  Thus a higher 
evaluation is not warranted under Diagnostic Code 5293.

The Board has also considered whether evaluation under any 
other diagnostic code could result in an evaluation greater 
than 30 percent.  However, the X-ray evidence does not reveal 
any fracture of the vertebra of the cervical spine 
(Diagnostic Code 5285); therefore, an increased rating under 
this diagnostic code is not warranted.  In the absence of 
evidence of ankylosis of the cervical spine (Diagnostic Code 
5287), there is no basis for evaluation under any other 
potentially applicable diagnostic code providing for a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5285-95 
(2001).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a cervical strain have 
themselves required no extended periods of hospitalization 
since his service separation, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected cervical spine 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation of 30 percent, and no higher, is warranted for the 
veteran's residuals of a cervical strain.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  As the preponderance of the 
evidence is against the award of a rating in excess of 30 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increased rating of 40 percent for the veteran's 
myofascial and low back pain is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An increased rating of 30 percent for the veteran's residuals 
of a cervical strain is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

